                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

ALAN J. SUSSMAN &
ASSOCIATES, INC. d/b/a THE
SUSSMAN AGENCY,                                  Case No. 2:17-cv-10986
                                                 District Judge Arthur J. Tarnow
             Plaintiff,                          Magistrate Judge Anthony P. Patti

v.

FORMULA FOUR
BEVERAGES INC. and
FORMULA FOUR
BEVERAGES (USA) INC.,

           Defendants.
_________________________/

 ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
  MOTION TO COMPEL ANSWERS TO INTERROGATORIES AND
           REQUESTS FOR PRODUCTION (DE 27)

      This matter is before the Court for consideration of Plaintiff’s motion to

compel answers to interrogatories and requests for production (DE 27),

Defendant’s response in opposition (DE 30), Plaintiff’s reply (DE 31), and the

parties’ Joint List of Unresolved Issues (DE 31). Judge Tarnow referred this

motion for hearing and determination. (DE 28.)

      Plaintiff’s motion came before the Court for a hearing on February 25, 2019,

at which attorneys Rebecca J. Cantor, Alan J. Gocha and T.L. Summerville

appeared. Having considered the motion papers and the oral argument of counsel,
and for the reasons stated on the record, which are incorporated herein by

reference, Plaintiff’s motion to compel, as narrowed by the February 21, 2019 joint

list of unresolved issues, is GRANTED IN PART AND DENIED IN PART as

follows:

      1.    With respect to documents already produced by Defendants in
            response to Plaintiff’s discovery requests, Defendants shall, by
            Monday, March 18, 2019, sufficiently identify to which of
            those interrogatory(ies) and/or request(s) the documents
            respond. See Fed. R. Civ. P. 33(d) and 34(b)(E)(1) (requiring
            the producing party to “organize and label [the documents
            produced] to correspond to the categories in the request”).

      2.    Defendants’ “General Objections” are overruled, as are
            Defendants’ boilerplate objections to Interrogatory Nos. 2 and
            3 and Request for Production Nos. 5-7 as “overbroad” and
            “unduly burdensome.” See Wesley Corp. v. Zoom T.V.
            Products, LLC, No. 17-10021, 2018 WL 372700, at *4 (E.D.
            Mich. Jan. 11, 2018) (Cleland, J.); Siser N. Am., Inc. v. Herika
            G. Inc., 325 F.R.D. 200, 209-10 (E.D. Mich. 2018)
            (“Boilerplate objections are legally meaningless and amount to
            a waiver of an objection.”) (Davis, M.J.).

            Further, a party objecting to a request for production of
            documents as unduly burdensome must submit affidavits or
            other evidence to substantiate its objections, which Defendants
            have failed to do. In re Heparin Prods. Liab. Litig., 273 F.R.D.
            399, 410-411 (N.D. Ohio 2011); Sallah v. Worldwide Clearing,
            LLC, 855 F. Supp. 2d 1364, 1376 (S.D. Fla. 2012); Convertino
            v. U.S. Dep’t of Justice, 565 F. Supp. 2d 10, 14 (D.D.C. 2008).

      3.    The Court also finds that Interrogatory Nos. 2, 3 and 4 are
            proper interrogatories and request information “logically or
            factually subsumed within and necessarily related to the
            primary question,” and thus overrules Defendants’ objection
            that these interrogatories are not “a single discovery request”

                                         2
 
         but “in fact includes several discrete unnumbered subparts.”
         See Hemlock Semiconductor Corp. v. SolarWorld Indus.
         Sachsen GmbH, No. 13-cv-11037, 2016 WL 7239484, at *7
         (E.D. Mich. Dec. 15, 2016) (“If a subpart is logically or
         factually subsumed within and necessarily related to the
         primary question, then the subpart should not be counted
         separately.”) (internal quotation marks omitted, citations
         omitted).

    4.   However, in light of the Court’s responsibility to consider
         whether the discovery requests are proportional to the needs of
         the case under Fed. R. Civ. P. 26(b)(1), I have considered each
         of the requests in dispute. See Industrias Martinrea de Mexico,
         S.A., de C.V. v. Fluid Routing Solutions, Inc., No. 16-12095,
         2017 WL 3160072, at *2 (E.D. Mich. May 30, 2017) (noting
         that the 2015 Amendment to Rule 26(b)(1) requires that “[t]he
         parties and the court have a collective responsibility to consider
         the proportionality of all discovery and consider it in resolving
         discovery disputes”).

    5.   Interrogatory Nos. 2 and 3: Defendants shall, by Monday,
         March 18, 2019, serve responses to these interrogatories,
         signed under oath, for the April 17, 2015 to present time period,
         without any geographic limitation and without limitation to
         advertising medium (i.e., not limited to radio advertising only),
         and with the information produced broken down by product.

    6.   Interrogatory No. 4: Defendants shall, by Monday, March
         18, 2019, supplement their response to this interrogatory if
         necessary, without any geographic or time limitations, and
         signed under oath.

    7.   RFP Nos. 5-7: Defendants shall, by Friday, March 29, 2019,
         respond to these requests and produce responsive documents
         for the April 17, 2015 to present time period, without any
         geographic limitation and without limitation to advertising
         medium (i.e., not limited to radio advertising only).



                                      3
 
      8.     RFP No. 10: The Court sustains Defendants’ objection to this
             request for all documents “concerning” investments or funding
             as overbroad, but overrules their unduly burdensome and
             harassing objections as improper boilerplate objections, see
             Wesley Corp., 2018 WL 372700, at *4, and orders a response as
             follows:

             Defendants shall, by Friday, March 29, 2019, respond to this
             request and produce, for the January 26, 2015 through April 16,
             2017 time period: any and all communications which solicit,
             promise, or discuss the timing or magnitude of investments; any
             agreements made with investors; and all documents reflecting
             any deposits made by investors, including any documents
             reflecting investment money tendered to Defendants by
             investors.



      IT IS SO ORDERED.

Dated: February 27, 2019               s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE


                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on February 27, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         4
 
